DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 10 July 2019.
Claims 10-15 are currently pending and being examined. Claims 1-9 have been withdrawn from consideration.

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April 2021.

Claim Objections
Claim 11 is objected to because of the following informalities:  Line 2-3 reads “a base to a top film” should read “the base to the top film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzi (US 2017/0305586).

In regards to Claim 10, Rizzi teaches a sealing station for manufacturing a skin pack (packaging assembly 8; Fig. 2), the sealing station comprising:
a sealing tool upper part (upper tool 21) with a first frame (21) and a concave dome (see Fig. 32 showing the undersurface of upper tool 21 showing a raised outside edge and depressed center region; ¶[0527]) comprising one or more air channels (plurality of suction apertures 331; Fig. 23; ¶[0642]);
a sealing tool lower part (lower tool 22) with a second frame (22) and a base holder (packaging chamber 24);
wherein at least one of the sealing tool upper part and the sealing tool lower part is height-adjustably mounted to be brought closer to each other and to contact each other on their first and second frames and to thereby form a gas-tight sealing tool chamber (see Figs. 3 and 4; “In order to open and close the packaging chamber, the apparatus 1 has a main actuator 33 (see FIG. 1A) active on at least one of said upper and lower tool 21, 22 under the control of control device 100; in practice the main actuator 33 may include a piston (the piston may be replaced by any other kind of electric, pneumatic or hydraulic linear actuator) configured for lifting and lowering the one or both tools 22 along a direction transverse to said horizontal direction Al between said first operating condition (FIG. 3), where the upper tool 21 is spaced apart from the lower tool 22 and said packaging chamber 24 is open to receive one or more of said film portions 18a, and said second operating condition (FIG. 4), where a closure surface 34 of the upper tool 21 tightly abuts against a closure surface 35 of the lower tool 22 (or against an abutting surface of an insert member 400) to hermetically close said packaging chamber 24 with respect to an atmosphere outside the apparatus; at said closure surfaces 34 and 35 a gasket or other element for facilitating a gas tight closure may be positioned.” ¶[0520]); and

    PNG
    media_image1.png
    358
    504
    media_image1.png
    Greyscale
wherein the sealing station is operable to connect a base (tray 4) to a top film (film portion 18a) in a gas-tight manner by forming a sealing region, wherein the top film is a skin film (¶[0520]); and
wherein the first  (21) of the sealing tool upper part and the second frame (22) of the sealing tool lower part clamp a section of the base and a section of the top film so that they are excluded from heating and deformation during the sealing process (see annotated Fig. 19 showing the portion of the film that is not heat sealed). 

In regards to Claim 11, Rizzi teaches the sealing station according to claim 10, further comprising a height-adjustable sealing plate (heater 200, 202, 203; “when the first and second tools 21 and 22 (upper and lower tools) are in the second operating position, an actuator, such as auxiliary actuator 312 brought by upper tool 21 and controlled by control device 100, may be operated to bring the heating surface against the mentioned peripheral band of the film portion 18a, with the top rim 4c being pressed between said peripheral band of film portion 18a and the top surface 23a.” ¶[0523]), the sealing plate comprising a sealing surface which is suitable for connecting a base to a top film in a gas-tight manner by forming a sealing seam (“The peripheral heater 202 basically surrounds the inner heater 200 and is aligned with surface 23a so that a heating surface 203 of the peripheral heater 201 is capable--when brought into contact with the film 18--to heat seal this latter to the tray 4” ¶[0521]).

In regards to Claim 13, Rizzi teaches the sealing station according to claim 10, wherein the first frame of the sealing tool upper part (21) is cooled by water-cooling channels (cooling circuit 220) running in the the first frame of the sealing tool upper part (“The apparatus 1 may also include a cooling circuit 220 (FIG. 2) associated to the upper tool 21 and configured to cool said inner heater 200 and said peripheral heater 202; the cooling circuit is controlled by the control device 100 which is further configured to cause circulation of a cooling fluid ( water or oil or other fluid) in said cooling circuit (in FIG. 2 the cooling circuit 220 is schematically shown above the heaters 200 and 202) and for regulating a cooling fluid temperature to a temperature significantly below both said first and second temperature and thus assist in obtaining a sharp reduction of the heating surfaces of the peripheral and inner heaters after said first and second time intervals.” ¶[0579]).


    PNG
    media_image1.png
    358
    504
    media_image1.png
    Greyscale
In regards to Claim 14, Rizzi teaches the sealing station according to claim 10, wherein the second frame of the sealing tool lower part has a recess that accommodates an offset of the base in order not to deform the offset when the base and the top film are clamped between the first frame and the second frame (annotated Fig. 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US 2017/0305586) in view of Valli (US 2016/0355282).

In regards to Claim 12, Rizzi teaches the sealing station according to claim 10. 
Rizzi does not expressly disclose wherein at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part is formed at least in sections from one of a plastic or a ceramic material.
(“the construction materials of said machine are plastics materials or the like, metal, glass, ceramics, carbon materials or any other material allowing to make said machine while providing it with the above disclosed characteristics.” Claim 19).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Rizzi, by making the sealing machine parts with plastic or ceramic, as taught by Valli, as obvious equivalent materials to make a sealing machine with. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US 2017/0305586) in view of Lovas (US 3,303,628).

In regards to Claim 15, Rizzi teaches the sealing station according to claim 10, wherein each of the plurality of bases has a different shape, and wherein at least one of the plurality of bases has a tray shape (“The tray or supports 4 may have a rectangular shape or any other suitable shape, such as round, square, elliptical etcetera, and may be formed either while the packaging process takes place, e.g. at a thermoforming station of the packaging apparatus, or they may be previously manufactured and then fed to the packaging apparatus.” ¶[0443]).
Rizzi does not expressly disclose the sealing tool lower part is at least partially replaceable in order to receive one of a plurality of bases. 
(“A set or cluster of forming molds 304 and a set or cluster of holding molds 305 are mounted on the mold support bracket 322 which is carried on the platform 323. The platform 323 is adjustable for alignment of the molds with the balance of the machine by means of leveling screw means 330, and the arrangement is such that the complete upper mold assembly may be removed from the platform to change mold sizes or for other purposes.” col. 13 l. 59-66).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Lovas, by having a plurality of replaceable molds, as taught by Lovas, so the device can be used to make a plurality of different types of packaging and make several at one time thus increasing efficiency and productivity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731